QTNfice
                                 of tip JWmwp @ened
                                  &ate of aexae
DAN MORALES
 hTT0RNF.Y
       GPNERAL                             January19.1995

     Honorable Lynn Ellison                         OpinionNo. DM-3 18
     District Attorney
     Atascosa County Courthouse                     Re: whether articles 2.12 and 2.13. Code of
     Circle Drive, No. 5A                           criminal Prowdq       autholize peace officers
     Jourdanton, Texas 78026                        to enforce city oniinanccs (RQ-719)

     Dear Mr. Bllison:

             You ask “[wlhich peace officers are authorized by Articles 2.12 and 2.13, Texas
     Code of CriminaI Procedure to enforce city ordinances.” Article 2.12, captioned ‘Who
     are peace officers,”contains 26 entries including“sheriffs and their deputies,”“marshalsor
     police officers of an incorporated city, town, or village,”“law enforcement agents of the
     Texas Alcoholic Beverage Commission,”“officers commissionedby the General Services
     Commission.” “investigators commissioned by the Texas State Board of Medical
     Examiners,” “’ mvestigators employed by the Texas Racing Commission,”and “officers
     commissioned by the Texas High-Speed Rail Authority.” Code Crim. Proc. art. 2.12
     subsets. (l), (3). (6), (9). (17). (20). (23). Article 2.13 provides:
                     It is the duty of every peace otlker to preserve the peace within
                his jurisdiction. To effect this purpose, he shall use all lawful means.
                He shall in every case where he is authorized by the provisions of this
                Code, interfere without warrant to prevent or suppress crime. He
                shall execute all lawfbl process issued to him by any magistrate or
                court. He shall give notice to some magistrate of all offenses
                committed within his jurisdiction, where he has good reason to
                believe there has been a violation of the penal law. He shall arrest
                offenders without warrant in every case where he is authorized by
                law, in order that they may be taken before the proper magistrate or
                court and be tried.
              In our opinion articles 2.12 and 2.13 do not in themselves authorize any “peace
     officers” to “enforce city ordinances.” The terms “offenses” and “penal law” in article
     2.13 must, we think, ‘referto state law and not to municipal ordinances even where the
     latter are penal in nature.

             Notably, article 2.13, rather than merely “authorizing,”imposes a duty on “every
     peace ol?icer”to enforce the law as provided there. We think it would be anomrdousand
     that the legislature could not have intended that “every peace officer”Iisted in article 2.12.
     for example, a racing commission investigator, have a “duty” by virtue or ;rti.Ie 2.13 to



                                               p.    1686
HonorableLynnEllison - Page 2            (DM-318)




enforce ordinances of municipalitieswithin his “jurisdiction” for example, ones pertaining
to building code violati0ns.t We lind no reported cases involving the enforcement of
mmicipal ordinances by peace officers other than the marshals or police of the city itself
The authority of the latter to enforce city ordii      derives not, we think, from articles
2.12 and 2.13, but from the charter and/or ordinances of the city in conjunction and
WMistent with state law provisions spwitic thereto. see, e.g., Local Govt code
5 341.021 (marshal of type A general law municipalityhas same powers and jurisdiction
wOeXeanewarrants,toprsventandsupp~crime,andtolrrestoffeadas”a9~,
radshall”performothaduties,notinconristaawitb~elaw,thatthegovaningbody
confbrs by ordimnw”); V.T.C.S. art. 6701d, 5 27 (local authotities may regulate tra5c
-by lwans of police officers-).

        It may be that certain other peace officers on the article 2.12 list can be given
luthoritytoenforcecertaincityordinancesundathepropaciraunstances,bPrtrgainwe
do not think that this authority would derive fkom articles 2.12 and 2.13. See, e.g.,
V.T.C.S. art. 46g (airport secmity pet-so& commissioned by political subdivision
operating airport); Local Oov’tCode ch. 362 (mutual law safe r-cementassistanw provided
for by agmemem of counties, municipalities,and/or joint airports). Sii your question is
limited to the effect of articles 2.12 and 2.13, we do not attempt here to resolve which
peace 05cu-s may unda other laws, ordinances, etc. be law5lly given authority to
enforce municipalordinances.

                                  SUMMARY

              Code of Criminal Procedure articles 2.12 and 2.13 do not in
          themselves authorize peace officers to qlforce city OrdinMws.




                                                     DAN MORALES
                                                     Attorney General of Texas
Honorable Lynn Ellison - Page 3    (DM-318)




JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by WilliamWalker
Assistmt Attorney General




                                   p.   1688